Citation Nr: 0809897	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  94-06 072	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from January 1958 to 
January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota.  The RO in Seattle, 
Washington thereafter processed the case until June 2004, at 
which time jurisdiction was transferred to the RO in 
Portland, Oregon.
 
In July 1999, the Board remanded the case for further 
development.  In an August 2000 decision, the Board denied 
service connection for residuals of a skull fracture, and 
also denied entitlement to increased ratings for hearing 
loss, and denied entitlement to assignment of an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder (PTSD).  The veteran appealed the 
August 2000 Board decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an April 2003 
Order, the Court vacated the August 2000 Board decision and 
remanded the case back to the Board.

Thereafter, the Board remanded the case in April 2004.  In 
March 2005, the Board denied entitlement to an initial 
compensable evaluation for bilateral hearing loss for the 
period prior to June 1999, and denied entitlement to an 
earlier effective date for the grant of service connection 
for PTSD.  The Board remanded the issue of service connection 
for residuals of a skull fracture.  The veteran appealed the 
Board's decision as to the first two issues to the Court.  In 
a September 2005 Order, the Court dismissed the veteran's 
appeal as to those issues.

Given that the Board, in the decision below, finds the 
veteran's description of being struck in the head in service 
to be credible, the Board has recharacterized the issue on 
appeal to clarify that the issue is the broader one of 
service connection for a head injury, which will include the 
claimed skull fracture. 

Following certification of the case to the Board, the veteran 
submitted a news article discussing the formation of a new 
program to study the effects of traumatic brain injuries.  He 
also submitted a duplicate statement and presented argument 
concerning the adequacy of his VA examinations.  Although he 
did not submit a waiver of initial RO consideration of the 
above, his submissions are either duplicative or repetitive 
of those previous considered by the RO, or (in the case of 
the article) not of evidentiary relevance to the issue at 
hand.  Consequently, remand of the case is not warranted for 
the RO's initial consideration of the above.  See 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The veteran suffered a head injury in service; the injury 
did not result in a skull fracture or any chronic impairment.
 
2.  The veteran does not have any current residuals of the 
service head injury, other than service-connected post-
traumatic stress disorder (PTSD).


CONCLUSION OF LAW

The veteran does not have residuals of a head injury that 
were incurred in or aggravated by active service, nor may 
service connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 11375107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the 
contemplated notice in a June 2004 correspondence, except for 
notice concerning the initial disability rating and effective 
date to be assigned in the event service connection is 
granted for his claimed disorder.  He was provided with 
notice as to those latter two matters in a July 2007 
communication, following which his claim was readjudicated in 
an August 2007 supplemental statement of the case.  In any 
event, given that the Board is denying the claim, a 
disability rating and effective date will not be assigned, 
and he therefore can not be prejudiced by any deficiency in 
notice as to the information and evidence necessary to 
substantiate those two elements.
 
Although the June 2004 notice was sent years following the 
May 1998 rating action from which this appeal originates, the 
Board points out that 38 U.S.C.A. § 5103(a)-compliant notice 
was first required on November 9, 2000, and that failure to 
provide such notice before the May 1998 rating action can 
not, as a matter of law, prejudice the veteran.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board notes in any event that the RO provided the veteran 
with correspondence in March 1998 which requested that he 
submit evidence that his claimed disability was incurred or 
aggravated in service, and to submit evidence showing 
treatment of the disorder since service.  The Board also 
notes that following the June 2004 correspondence, the 
veteran's claim was readjudicated in an October 2004 
supplemental statement of the case.  The veteran therefore 
has received the notice to which he is entitled as to his 
claim, and there is no prejudice flowing from the timing of 
notice in this case.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24  (Fed. Cir. 2007) (a supplemental statement of 
the case can serve as a means of readjudication following 
38 U.S.C.A. § 5103(a)-compliant notice; where such notice is 
followed by a readjudication, any timing error is cured). 

In short, the June 2004 and July 2007 communications 
collectively provided 38 U.S.C.A. § 5103(a)-compliant notice, 
and any timing deficiency has been cured by the issuance of 
the October 2004 and August 2007 supplemental statements of 
the case, obviating any need to address whether the veteran 
was prejudiced by a timing error in this case.  Compare 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that any error in a Veterans Claims Assistance Act 
notice should be presumed prejudicial, and that VA has the 
burden of rebutting this presumption).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The Board notes in this regard that he 
has apparently received psychiatric treatment (which could 
possibly reference cognitive problems) from several providers 
whose records are not on file.  In a September 2007 
communication, for example, he incorrectly asserted that 
records from the following sources were already on file with 
VA:  Peace Health Counseling; Dr. Harper (medical records for 
2000 to 2006); and Dr. Peskind (medical records for 1997 to 
2000).  It is unclear whether any records from those sources 
would address the etiology of any claimed head injury 
residuals (and the Board points out that Drs. Harper and 
Peskind have already provided statements), but regardless, 
the veteran has not authorized VA to obtain records from any 
of those sources.  The Board notes that both he and his 
attorney (who has received a copy of the claims files) are 
well aware from the statement of the case and multiple 
supplemental statements of the case of what evidence VA has 
on file.  

Pursuant to 38 U.S.C.A. § 5103A(b) (West 2002), VA shall make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
the Court noted that the duty to assist is not always a one-
way street, and if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Here, even assuming that the veteran has 
adequately identified additional sources of medical records, 
he has not authorized VA to obtain records from any such 
source.  The Board again points out that the veteran is 
represented by counsel in this matter.  In light of the 
above, and given that the veteran does not actually contend 
that any outstanding records would demonstrate a relationship 
between any current impairment and the service head injury, 
the Board finds that the duty to assist the veteran in this 
case with respect to obtaining records has been fulfilled.

The veteran requested a hearing before a Decision Review 
Officer in September 1998.  He withdrew his hearing request 
in a December 1998 statement.
 
The record also reflects that the veteran was afforded 
several VA examinations in connection with his claim.  In his 
September 2007 statement, the veteran contends that the most 
recent examinations in May 2007 were inadequate because they 
were not conducted by a neurologist and a psychiatrist.  In 
point of fact, there is nothing in the record to suggest that 
the May 2007 examiner was not a neurologist.  While neither 
the April 2005 nor the May 2007 mental disorders examination 
was conducted by a psychiatrist (they were conducted by 
psychologists), the Board's April 2005 remand did not require 
examination by a psychiatrist.  Nor has the Court required 
examination by a psychiatrist.  Moreover, although the 
veteran indicated that the May 2007 neurologist did not 
understand the purpose of the examination, and did not have 
all the claims files with him, the examination report 
suggests that any confusion was on the veteran's part, and 
the Board has no reason to doubt that he did in fact examine 
the pertinent portions of the claims files as he stated, 
particularly given his comprehensive discussion of the 
evidence in rendering his opinion.  

The veteran also contends that the May 2007 examinations were 
internally inconsistent by, on the one hand, determining that 
the current cognitive impairments were not due to head trauma 
in service, but on the other hand recommending further 
testing to determine the etiology of the impairments.  The 
Board points out, however, that if the medical evidence shows 
it is unlikely that the impairments are etiologically related 
to service, the matter of the precise etiology of the 
impairments becomes irrelevant to the legal issue of service 
connection.  The medical opinions were responsive to the 
issue at hand.

The Board notes that the May 2007 VA psychologist indicated 
that if the RO required a more thorough and comprehensive 
neuropsychiatric examination in this case, it should contact 
a particular VA physician.  He specified, however, that such 
additional testing would be beyond the scope of the 
examination.  The Board points out that the examiner was not 
suggesting that additional neuropsychiatric testing was 
required to determine whether the claimed cognitive 
impairments were etiologically related to service.  
Consequently, the Board finds that the record as constituted 
is adequate for the purpose of adjudicating the instant 
claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The service medical records show that when examined for 
service entrance in January 1958, the veteran had scars 
located on his left frontal and mid frontal areas.  No 
clinical abnormality of the head was noted.  The service 
medical records are silent for any complaints or findings of 
a skull fracture, of head injury, or of cognitive or motor 
difficulties.  His examination for discharge documented the 
left frontal scar; clinical evaluation of the head was 
otherwise normal.

Service personnel records show that at one point in his 
recruit training, the veteran's conduct and proficiency 
ratings were, respectively, 2.9 and 3.3.  Thereafter until 
his discharge, with one exception, his conduct and 
proficiency ratings were at least 4.  The records show he 
served as a bandsman from June to December 1958, as a 
draftsman from December 1958 to September 1959, and in a 
security position from October 1959 until his discharge (with 
some temporary assignments).

Private medical records for 1974 and 1983 are silent for any 
reference to cognitive or motor function impairment, or 
psychiatric complaints.

The report of a January 1977 civil service examination 
indicates that the veteran's head was normocephalic to 
examination, with intact cranial nerves.  Other medical 
records from the veteran's employer at the time, and covering 
the period from January 1977 to September 1978, are silent 
for any reference to cognitive or psychiatric complaints.

On file is an October 1987 Warning of Unacceptable 
Performance given the veteran for not keeping a daily log; 
the warning noted that he had failed to update the daily log 
for seven months in relation to a particular project.  The 
warning also detailed several other areas for improvement.

On file are medical records from the veteran's former 
employer for the period from October 1990 to December 1990.  
The records document treatment for anxiety and depression 
associated with his work assignment; he was noted to be 
involved in an unfavorable employment situation.  A February 
1994 private medical report notes that he had developed a 
high degree of post traumatic sensitization with his former 
employer that had resulted in a paranoid-like process.  He 
was described as suffering from acute stress overload 
syndrome, and considered unable to focus on his job.  In 
another report prepared by Dr. D. Schaefer, it was noted that 
work factors had caused depression, which in turn aggravated 
a preexisting paranoid personality disorder.  Dr. Schaefer 
opined that a change in location would allow the veteran to 
perform his duties.

Of record is a VA mental health clinic note dated in March 
1991.  The entry records the veteran's report of experiencing 
anxiety and depression at work.  He was noted to be sensitive 
to primitive kinds of interactions.  Mental status 
examination showed he was alert and oriented, with no 
impairment of memory, speech abnormalities, or intellect.  
His fund of general knowledge and judgment were considered 
good.

In a September 1991 statement, D.T. indicates that he served 
with the veteran, and remembers that the veteran received a 
beating in March 1958 during a "blanket party," and that 
the assault was severe enough for the veteran to require 
assistance in returning to his bunk.

The record shows that the veteran filed his first claim with 
VA in October 1991, at which time he sought service 
connection for hearing loss.  In an attached statement he 
contended that the hearing loss resulted from a "blanket 
party" beating in service, during which he lost 
consciousness.  He did not mention any cognitive or 
psychiatric difficulties, or problems with motor function.  
In later statements through 1996, the veteran referred to the 
service head trauma, but did not mention any cognitive or 
motor function sequelae.  He explained that he did not 
receive treatment in service for his head injury because he 
was prevented from seeking such treatment.  In an October 
1997 statement and in December 1997 testimony, he reported 
that he recently learned he had a cracked skull he believed 
was related to the beating in service.

On file is the report of a September 1993 psychological 
evaluation of the veteran by Dr. K. Coverstone.  Dr. 
Coverstone noted that the veteran was being treated for 
depression.  He noted, in reviewing psychological test 
results, that the veteran's functioning was slightly lower 
than expected, but that the result pattern argued against the 
presence of an organic mental disorder.  Dr. Coverstone did 
not mention any service head injury.

In a March 1995 statement, Dr. S. Rojcewicz indicated that 
the veteran reported experiencing symptoms including lack of 
concentration beginning in 1990 (after workplace stress 
incidents).  The veteran described an assault in service 
which resulted in hearing impairment.

In a January 1997 statement, S.K.O. indicates that he 
observed the veteran on one occasion in service between 
January and April 1958 with severe swelling, bruises and 
black and blue marks around the head.

In a November 1997 statement, Dr. E. DeVita, a neurologist, 
explained that he had examined the veteran for complaints of 
post-traumatic head injury symptoms including memory problems 
and depression.  He indicated that the veteran had suffered a 
skull fracture in 1958 in the frontal region of the head from 
an incident in service, and that the veteran had experienced 
the referenced symptoms since that injury.  Neurological 
examination of the veteran was negative for any 
abnormalities.  Examination of the head revealed what Dr. 
DeVita described as a linear skull fracture that was healed 
and non-movable over the frontal region; the fracture was 
visible on the front part of the veteran's face.  The 
fracture was nontender and well-healed, except as to the mild 
deformity.  

Dr. DeVita's impression was of a closed head injury with 
skull fracture with post-traumatic head injury disorder with 
obvious cognitive sequelae by reported symptoms.  He noted 
that the veteran had not been tested before to determine the 
presence of cognitive impairment.  He also noted that 
although a prior diagnostic study of the head in 1990 was 
normal, without any evidence of a skull fracture, the skull 
fracture could have been missed.  Dr. DeVita suggested that 
the veteran undergo a neuropsychological examination 
regarding the cognitive loss.

In a November 1997 statement, Dr. A. Peskind, a psychologist, 
explained that he had treated the veteran since December 
1996.  He noted that Dr. DeVita's examination revealed a 
sequelae of injuries, specifically the head injury from the 
incident in service.  He noted that, from a psychological 
perspective, the veteran had symptoms of PTSD, to which the 
veteran also attributed his memory loss.  Dr. Peskind 
commented that the major physical sequelae of the in-service 
assault was the right frontal skull fracture; the primary 
emotional sequelae was the PTSD; and the primary cognitive 
sequelae "apparently" involved some cognitive deficits.  He 
explained that further neuropsychological testing was needed 
to determine what cognitive deficits were actually present.

The veteran has submitted several Bulletins from the Good 
Samaritan Center in support of his claim.  The Bulletins 
discuss frontal lobe injuries, noting that such injuries 
could result in impaired executive function, and that such 
impairment might be present despite strong intellectual 
skills and normal language function.  The Bulletins indicate 
that the frontal lobe regulates behavior, in that it 
coordinates attention, memory, language, perception, motor 
function, and social behavior.  The Bulletins also address 
the mechanisms of brain damage in head injury, noting that 
head injuries can result in cognitive, social and behavioral 
consequences.  The Bulletins indicate that the broad areas of 
cognition commonly impaired following brain injury are 
attention and concentration; visual processing; memory; 
reasoning and judgment; executive functions; and 
communication.  The Bulletins additionally address possible 
psychosocial consequences following brain injury.

During a VA psychiatric examination in March 1998, the 
veteran indicated that since his in-service beating, he had 
experienced anxiety and trouble with thinking and performing.  
He provided the example of losing the ability to read music 
in service.  He indicated that he recently became aware of a 
defect in his skull.  The examiner noted that the veteran's 
work history demonstrated a pattern of obtaining 
progressively higher paying jobs, but noted the veteran's 
assertion of current difficulty in school.  Physical 
examination showed an indentation on the right forehead, with 
a thinning of the scalp starting in the mid-right frontal 
area and running backward up into the parietal region where 
it disappeared.  There was no distinct lack of skull beneath 
the scalp thinning.  

Mental status examination showed that the veteran was alert 
and oriented, but was circumstantial in speech and had to be 
redirected.  Cognitive testing suggested lowered performance 
in concentration, attention, and difficulty with abstract 
reasoning and memory.  The examiner concluded that the 
pertinent diagnosis for the veteran was possible residuals of 
closed head injury.  The examiner clarified that the issue of 
possible brain damage remained unsettled, explaining that the 
cognitive tests performed were inadequate for revealing 
subtle brain damage.  He recommended neuropsychological 
testing to determine the presence of brain damage.  The 
examiner explained that even if such testing did reveal brain 
damage, any damage would be subtle, and would account for 
only a small portion of his difficulty in light of his 
ability to function in positions of considerable 
responsibility for many years.  The examiner noted that the 
veteran's psychiatric problems represented the predominant 
disability picture.  The veteran was diagnosed as having 
PTSD, major depression, and a cognitive disorder not 
otherwise specified.  The examiner also offered an Axis III 
diagnosis of possible residuals of a closed head injury, 
pending results of neuropsychological evaluation.

In a report dated in March 1998, a private neuropsychologist, 
Dr. L. D.-W., related that she had examined the veteran that 
month, and had reviewed his available medical records.  She 
noted that another physician had suspected the presence of a 
learning disorder in the veteran since at least high school, 
based on his self-report of trouble reading and retaining 
information.  She noted that he reported experiencing a 
beating during service with loss of consciousness and a 
resulting skull fracture.  She noted that he did not receive 
medical attention for the injuries, and that the veteran 
denied a history of any other blows to his head resulting in 
unconsciousness.  He reported first noticing attention 
problems in 1965, although he explained that he noticed 
problems with reading music soon following the service 
assault.  His current complaints included attention, memory, 
and information retention problems, as well as mild problems 
with word finding.  His wife reported noticing his problems 
with problem solving and executive functions, particularly 
after losing his job in 1990.

Following examination of the veteran, he was diagnosed as 
having a history of head trauma with skull fracture.  Dr. D.-
W. commented that the veteran had an extremely complicated 
medical and psychiatric history with significant ongoing 
depression that made it very difficult to determine the 
relative contribution of various factors to his documented 
cognitive difficulties.  She noted that her 
neuropsychological testing of the veteran revealed cognitive 
deficits, as well as motor abnormalities which were not 
clearly lateralized to either cerebral hemisphere.  

In a January 1998 letter, the U.S. Marine Corps indicated 
that any record of a courts-martial for the veteran's staff 
sergeant in service would have been destroyed.  In a letter 
dated in April 1998, the U.S. Marine Corps indicated that a 
review of the veteran's service records did not show any 
information concerning the alleged incident to which the 
veteran had referred in letters he wrote (namely, the 
"blanket party").  

An August 2004 diagnostic study of the veteran's head 
revealed findings compatible with atrophy of the cortical 
sulci.

On file is a September 2004 psychiatric examination report of 
the veteran by Dr. S. Melnick, in connection with his receipt 
of Workers Compensation benefits through the Department of 
Labor.  The veteran reported noticing memory problems 
starting immediately after the service assault, when he could 
no longer read music.  He indicated that his memory loss 
worsened after the work stress incident in 1990 or 1991.  He 
also reported attention problems.  He explained that the work 
environment at his last job was hostile from the moment he 
started working in 1986, and that he was actively pursuing 
his EEOC complaint against his former employer.  The veteran 
reported that he repeated the third grade, and had dropped 
out of high school.  He described his job history, noting 
that he left some jobs for greater pay or promotion 
opportunities, and left others because of conflicts.  Dr. 
Melnick did not perform formal cognitive testing, and noted 
that psychological testing was possibly invalid because of 
exaggeration.  She explained that several aspects of the 
testing were, however, clinically corroborated, such as 
confusion and memory problems.  She noted that past testing 
had revealed a lifetime reading and learning disorder.  She 
noted that he now had diagnostic evidence of Alzheimer or 
vascular-type dementia.  

Dr. Melnick concluded that the veteran's cognitive disorder 
emerged around 1998, and was of unknown etiology.  She noted 
that the personality disorders and learning disabilities 
predisposed him to the difficulties he experienced at his job 
since 1986.  She also noted that following his 1991 
termination, he remembered the service assault, and expanded 
his focus on getting justice for that beating.  With respect 
to the effect of the in-service beating, Dr. Melnick 
concluded that it had led to PTSD, but that his personality 
disorders likely preexisted the beating.  She indicated that 
she did not believe he was malingering.

In a January 2005 statement, Dr. J. Harper indicated that he 
has treated the veteran since 2002 for major depression and 
PTSD, and that he now likely suffers from a neurocognitive 
disorder.  Dr. Harper noted that the veteran's depression 
stemmed from the workplace incidents.


The veteran attended an April 2005 VA psychological 
examination.  He reported that he still experienced residuals 
from a severe beating in service.  He related that he was 
told he had a prior injury to the left forehead, and 
maintained that he had a skull fracture on the right 
forehead.  He indicated that he did not recall anything about 
the incident in service until around 1978.  He reported that 
he was a poor student even prior to service, and dropped out 
of high school.  During service, he would attend classes only 
once before quitting; he was not able to clearly explain to 
the examiner how he knew he could not do the coursework in 
service when he never attended the classes.  The veteran 
reported holding a number of jobs between 1961 and 1977, and 
indicated that he was fired from his last job after 
encountering a stressful work environment.  

The examiner noted that the evidence was conflicting as to 
whether the veteran ever had a skull fracture, and noted that 
there was no evidence showing that any skull fracture was 
incurred in service.  The examiner also reviewed the 
veteran's performance ratings in service, and concluded that 
the ratings suggested that the service assault did not affect 
conduct or performance.  The examiner also noted the absence 
of medical sequelae or cognitive deficits in the service 
medical records.

Mental status examination was considered marginally valid, at 
most, because of lack of full cooperation by the veteran.  
The examiner specifically noted that the veteran's 
performance was suggestive of conscious malingering, and 
provided examples in support of his determination.  The 
examiner reviewed Dr. D.-W.'s report, noting that the results 
argued against lateralized deficits in cortical functioning.  
He also noted that the results showed intellectual 
functioning consistent with the veteran's pre-service 
academic performance, and that the results did not show any 
evidence of impairment in cognitive functioning.  The 
examiner diagnosed the veteran as malingering, and also 
diagnosed him with an undifferentiated somatoform disorder, a 
dysthymic disorder, and two types of personality disorders.

With respect to the matter of whether the veteran experienced 
a brain injury in service, the examiner concluded that the 
veteran's conduct and proficiency ratings were inconsistent 
with the occurrence of significant brain injury.  He noted 
that the service records did not show treatment for any type 
of head injury or of deterioration in function.  He further 
explained that the records did not show the kind of cognitive 
problems characteristic of head injury during the veteran's 
three years of service, although such cognitive problems 
would have been the most severe immediately following the 
injury, followed by a pattern of improvement.  He noted that 
this pattern was not shown in the veteran's case.  The 
examiner concluded that if the veteran had received a head 
injury in service, he did not experience measurable residuals 
or impaired functioning as a result.  He further concluded, 
after reviewing certain medical records and the veteran's 
family history, that the more likely source of any cognitive 
problems was familial cortical atrophy.  The examiner opined 
that the veteran's psychiatric and other problems were not 
due to any event in service.  He lastly explained that the 
veteran's reported difficulties with coursework in and after 
service were more consistent with motivational or 
psychological problems, rather than with cognitive 
limitation.

At his April 2005 VA neurological examination, the veteran 
explained that he was beaten to unconsciousness in service, 
and was refused medical attention, despite severe ecchymosis 
of the face.  He recalled that his head was painful, but did 
not recall any swelling.  He indicated that he was forced to 
participate in training the next day for a short time, but 
then allowed to rest, only to return to training two days 
later.  The veteran presented service personnel records which 
showed he was downgraded during basic training.  He indicated 
that he was never able to read music again after the beating.  
He also explained that he was selected for several other 
positions in service, but that he found he was unable to 
learn new things, and was placed in a position which did not 
require much intellectual capacity.  He indicated that 
sometime in the 1970s, he noticed that his left hand was 
weaker and less coordinated than his right.  He also reported 
that throughout his life, he has experienced deficiency in 
memory retention.  His last job was as a resident engineer, 
where he was fired for poor performance after more than three 
years.  He reported continued difficulty in coursework.  The 
examiner noted that a recent diagnostic study of the 
veteran's head revealed mild atrophy of the cortical sulci, 
and that recent electromyography studies of the left lower 
extremity revealed findings consistent with spinal stenosis.

Physical examination showed his head was normocephalic.  
There was a small well-healed scar on the left forehead and 
mid-frontal area, and a defect in the bony calvarium in the 
right frontal parietal area above the hairline, extending 
about 1.5 inches.  The examiner described the defect as 
compatible with a skull fracture.  Neurological examination 
was normal, except for diminished strength in the non-
dominant left arm.  The veteran would not, or could not, 
raise his left knee against resistance, although the left 
thigh had more muscle than the right.  Tests of fine motor 
coordination were poorly performed.  Reflexes were not 
pathologic.  The examiner did not conduct tests of cognitive 
function or otherwise mention any mental status findings.  He 
diagnosed cognitive disorder with evidence of mild cerebral 
atrophy; closed head injury incurred on active duty; 
coordination and motor disability of the left upper and lower 
extremities with evidence suggesting poly radiculopathy from 
spinal cord or nerve root impingement; PTSD; and dysthymia.

The examiner described the veteran's story was plausible, 
commenting that the veteran was too immature at the age of 17 
to realize the extent of his injuries and too intimidated to 
do anything about the injuries.  He also commented that the 
"cover-up by his superiors would almost be expected."  He 
noted that losing the ability to read music alone 
demonstrated the mental changes following the injury.  he 
concluded that the veteran's cognitive dysfunction was most 
likely caused by or a result of the beating in service.  He 
explained that the left-sided neurological symptoms were 
probably secondary to problems with the spine rather than 
with left hemiparesis from a right parietal injury.

At a May 2007 neurological examination, the examiner noted 
that there was no documentation of the beating incident, or 
more importantly of any objective observations of loss of 
consciousness, signs of central nervous system damage (such 
as lethargy, diplopia, disequilibrium, nausea, or vomiting) 
during the 24-hour period following the incident, or any 
other sequelae.  He noted that the remainder of the service 
medical records following the purported assault were silent 
for any neurological symptoms such as seizures, 
discoordination, or other physical or psychological 
abnormalities suggestive of brain injury.  The examiner noted 
that the radiculopathy the veteran had affecting his left 
upper and lower extremities would not be the result of any 
brain impairment.

Physical examination showed a very slight linear bony 
irregularity on the right, but with an identical irregularity 
on the left.  The examiner also noted that while there was a 
slight depression in the skull on the right, there was an 
identical depression on the left.  The examiner concluded, 
given the symmetry of the bony defects, that nothing about 
the irregularities suggested a skull fracture versus normal 
variant of the skull or an accessory "suture" originating 
in early childhood.  Mental status examination showed that 
the veteran's memory was intact in several respects.  There 
was some dysmetria with testing of fine motor coordination.  
There was symmetrically reduced motor strength in the upper 
extremities.  There were some abnormalities on sensory 
examination, with some lack of cooperation by the veteran; 
the examiner questioned the validity of the veteran's 
responses on testing, in light of prior diagnostic studies.  
The examiner diagnosed mild cerebral atrophy based on the 
August 2004 diagnostic study; variable cognitive and 
behavioral problems by history; and minor, nonspecific 
peripheral neurologic abnormalities.

Turning to the question of whether the veteran had a skull 
fracture, the examiner concluded that the prior finding of a 
skull fracture by Dr. DeVita was invalid, given that a 
diagnosis of skull fracture based on palpation alone (without 
diagnostic studies) is only possible where there has been a 
"major" trauma, usually a depressed fracture with 
subsequent neurosurgical intervention.  He explained that a 
diagnostic study would be expected to miss a skull fracture 
only where the fracture is that of a small fracture line.  He 
further explained that the disfiguring type of fracture with 
bony displacement that can be seen on the face (as described 
by Dr. DeVita) is not the type that can be missed on a 
computed tomography scan.  He also noted that subsequent 
diagnostic studies have shown no bony abnormality.

Turning to whether, regardless of the presence of a resulting 
skull fracture, the service beating resulted in impairment, 
the examiner noted that the medical records on file do not 
suggest the presence of lateralizing signs or seizures, and 
the service medical records do not suggest the presence of 
loss of consciousness, or signs of central nervous system 
damage during the 24-hour period following the incident.  The 
examiner noted that the veteran's report of being unable to 
read music after the beating was consistent with traumatic 
brain injury.  He noted that the veteran nevertheless moved 
up through positions of increasing job responsibility with 
complexity in his life, with little evidence of cognitive 
impairment, although he might have had behavioral 
maladaption.  The examiner noted that the mild atrophy shown 
on diagnostic studies was bilateral, and not consistent with 
an injury which might have been caused by a skull fracture in 
the right temporal area.  He also noted that the neuropathies 
afflicting the veteran were consistent with spinal disorders, 
and not brain injury, and that it was unlikely that those 
neuropathies were related to the claimed incident in service.

The examiner concluded that while the veteran might have 
experienced symptoms of traumatic brain injury during the 
early 1960s, there was little evidence that any cognitive 
disabilities persisted thereafter.  Therefore, it was 
unlikely that the current cognitive disabilities, or cortical 
atrophy, was a result of traumatic brain injury in service.  
He also concluded that it was unlikely that the veteran had a 
significant skull fracture, or that any such fracture 
contributed to the cortical atrophy and associated cognitive 
impairment.

The veteran was examined by a VA psychologist in May 2007.  
The examiner concluded that the veteran's cognitive 
impairments with diffuse cortical atrophy were not likely 
caused by head trauma in service.  He concurred with the 
April 2005 psychologist as to the veteran's academic and 
vocational failure being due to motivational and 
psychological factors.

On file are July 2007 statements Dr. M. Malos.  He indicates 
that recent diagnostic studies of the veteran's brain showed 
a benign lipoma below the inferior caliculus; he concluded 
that the brain findings were unrelated to any mental 
disorders.  He noted that the veteran reported experiencing 
cognitive problems since service.  He noted that palpation of 
the skull revealed a right parasaggital groove of the frontal 
region which was consistent with an old healed fracture.  He 
noted that review of a recent Magnetic Resonance Imaging 
study showed no evidence of a healed skull fracture.

In August 2007, the veteran submitted statement with several 
questions answered by Dr. M. Malos.  The answer was "yes" 
to the question "Can a skull fracture taken by an MRI and CT 
scan be missed, due to the well healed skull fracture?"  The 
answer was "yes" to the question "Can a [c]ognitive 
d[y]sfunction occur from one who has a skull fracture?"  To 
the question "Do you agree the report I showed you of a 1998 
[neuropsychological evaluation] from [Dr. D.-W.] shows an 
accurate diagnosis and recommendations?", the answer was 
"No comment.  I am not a neuropsychologist."

In several statements, the veteran maintains that the beating 
in service resulted in a skull fracture, and that the 
residuals of the beating are manifested primarily by brain 
damage, as evidenced by his adverse job pattern and social 
problems.  He contends that he now does recall experiencing 
memory loss since the service head injury, and argues that 
the memory loss had affected his jobs since that time.  He 
has submitted a video cassette of a motion picture depicting 
a "Code Red" performed on one Marine by two other Marines.  
The veteran contends that a physician has concluded that the 
trauma from the service beating possibly produced 
neurological consequences that were not recognized until 
years later
 
Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  Service incurrence of 
an organic disease of the nervous system during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service medical records are silent for any reference to a 
head injury or other injuries stemming from the claimed 
assault in service, and the U.S. Marine Corps has indicated 
that it does not possess any records suggesting such an 
assault took place (despite the veteran's assertion that an 
investigation was initiated, and that his sergeant was tried 
for the incident).  Nevertheless, given the corroborative 
statements by service comrades, the Board finds the veteran's 
statements as to the occurrence of a head injury during an 
assault in service to be credible.

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against the claim.

In this regard, although the veteran's assertions concerning 
the occurrence of a head injury in service are credible, the 
Board finds that his account of experiencing a skull fracture 
from the assault, and of experiencing cognitive and motor 
function impairment since the assault to lack credibility.  
The service medical records are entirely silent for any 
finding of a skull fracture, or for any complaints or finding 
of pertinent complaints.  Although the veteran explains that 
he was not initially allowed to seek treatment for his 
injuries, the Board points out that he remained in service 
for almost three years after the incident, and does not 
contend that he was continually prevented from reporting any 
problems.  Moreover, given that the veteran contends that he 
did report the assault to authorities, he clearly was not 
prevented from seeking treatment (if at all) for more than a 
brief period.  Although he points to the one low performance 
rating earned during recruit training, as well as his varied 
job assignments in service as evidence of the presence of 
cognitive impairment, he admits that he served time in the 
brig during basic training for the very incident which 
purportedly incited the service assault.  Moreover, his 
performance ratings following basic training were exemplary.  
Although he was in the band for only several months, his 
performance ratings were high, and he served in his next 
specialty for almost a year with exemplary performance and 
conduct ratings.

Moreover, there is no postservice evidence of a skull 
fracture or of cognitive or motor function impairment until 
decades after service, despite the veteran's assertion that 
he had experienced at least cognitive impairment since the 
assault.  The first reference to cognitive impairment 
occurred in 1990 following workplace harassment.  The first 
reference to motor function impairment occurred many years 
after the workplace incident.  The first reference to a 
possible skull fracture was in 1997, several years after a 
diagnostic study showed no evidence of such a fracture.  The 
Board finds it particularly noteworthy that when he filed his 
first claim in October 1991, he did not mention any cognitive 
or motor function impairment associated with the service 
assault.  Rather, he only reported experiencing hearing loss 
as a result.  In fact, it was not until 1997 that he began to 
allege that he had noticed cognitive residuals immediately 
following the assault. 
 
Given the absence of any documentation of pertinent 
complaints in the service medical records, in any postservice 
record until 1990, and in any claim prior to 1997 when he 
"discovered" a skull fracture, the Board finds that his 
statements as to symptoms in service and their continuity 
prior to 1990 to be inconsistent with the record and to 
otherwise lack credibility. 
 
Turning to the medical evidence of record, and with respect 
to the claimed skull fracture, the Board finds that the 
evidence is, at best, equivocal as to whether any such 
fracture even exists.  Dr. DeVita's diagnosis of a skull 
fracture was based solely on his palpation of the skull and 
the veteran's assertions concerning a skull fracture in 
service.  Dr. Peskind's conclusion that the physical sequelae 
of the service assault was a fractured skull was based on Dr. 
DeVita's findings, and not on his own physical examination.  
Dr. D.-W. diagnosed a skull fracture by history, and did not 
physically examine the skull.  The April 2005 VA examiner 
described the veteran's right frontal defect as compatible 
with a skull fracture.  He did not provide findings as to the 
left frontal area.

In contrast, the May 2007 VA neurologist, after reviewing the 
prior medical opinions on file, noted that his physical 
examination of the veteran's skull revealed that there was a 
symmetrical defect over the left frontal area as well, 
suggesting that the defect represented a developmental defect 
or normal variant, rather than a skull fracture.  He 
challenged Dr. DeVita's diagnosis, explaining that diagnosing 
a skull fracture by palpation of the skull alone was 
inappropriate in the veteran's case.  The neurologist also 
found it significant that diagnostic studies of the veteran's 
skull consistently demonstrates the absence of a fracture, 
and he explained that Dr. DeVita's belief that such studies 
could miss the presence of such a fracture was incorrect in 
the case of a defect the size of that in the veteran.  The 
Board notes that while Dr. Manlos also indicated that a 
fracture could be missed on diagnostic studies, he did not 
specify whether this was true for all fractures, including 
one as large as to cause a defect the size of that in the 
veteran.

The Board accords the opinion of the May 2007 VA examiner 
greater probative value than the opinions of Drs. DeVita, 
Peskind and D.-W., the April 2005 VA neurologist, and the 
opinions of the veteran himself.  The Board finds it 
particularly persuasive that the May 2007 examiner extended 
his evaluation to both sides of the veteran's skull, 
providing findings not mentioned (and perhaps not even 
noticed) by the other physicians, and also providing an 
explanation of the significance of the symmetry in skull 
defects.  His opinion is also supported by the consistent 
absence on diagnostic studies of any evidence of a skull 
fracture, and the Board finds his explanation persuasive as 
to the likelihood that a skull fracture resulting in a defect 
as large as that in the veteran would be detected on such 
studies.  The other opinions are based on mere palpation of 
the veteran's skull.  The Board notes that a skull fracture 
is not the type of medical condition subject to lay 
diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), 

In short, while the evidence shows that the veteran does have 
a skull defect, the preponderance of the evidence shows that 
the defect is not the result of a skull fracture.

Even assuming, however, that the defect does represent a 
skull fracture, the preponderance of the evidence shows that 
it is not related to service or the service assault.  In this 
regard, there is no evidence concerning the defect in service 
or until 1997.  A diagnostic study in 1990 did not reveal any 
skull fracture.  As already noted, the opinions of Dr. DeVita 
and Dr. Manlos that a skull fracture could be missed on such 
studies is contradicted by the May 2007 examiner's 
explanation that such would be true only for a skull fracture 
of a much smaller size than that involved in the veteran's 
case.  The May 2007 examiners concluded that any current 
skull fracture did not originate in service.  The Board finds 
that those opinions are better supported by the actual 
evidence of record than the opinions of Drs. DeVita, Peskind 
and D.-W., or the opinion of the April 2005 VA neurologist.  
The Board consequently finds that the preponderance of the 
evidence shows that any current skull fracture or defect is 
not related to service or any injury in service.

In summary, there is no competent or credible evidence of a 
skull fracture in service, and the more probative evidence of 
record indicates that any skull fracture that the veteran 
does have is not related to service.

Turning to the claimed cognitive impairment, the evidence in 
support of the veteran's claim arguably consists of the 
opinions of Drs. DeVita, Peskind, and D.-W., as well as the 
March 1998 examiner and April 2005 neurologist.  Notably, 
however, although Dr. DeVita concluded that the veteran had 
cognitive sequelae of the head injury in service, he 
clarified that his opinion was based on the veteran's own 
report of symptoms, and not on confirmation of any cognitive 
problems.  In fact, Dr. DeVita specifically acknowledged that 
testing to determine the presence of cognitive impairment had 
not been accomplished, and recommended such testing.  Dr. 
Peskind indicated only that the head injury "apparently" 
involved cognitive impairment, suggesting that he also was 
relying on the veteran's account of symptoms since service.  
Dr. Peskind also recommended further testing to determine any 
cognitive impairment.  In other words, both Dr. DeVita and 
Dr. Peskind based their opinions as to the presence and 
etiology of cognitive impairment on the veteran's own 
account.  As discussed previously, the Board has found the 
veteran's account of the presence of cognitive impairment 
prior to 1990 to lack credibility.  The Board consequently 
finds that the opinions of Dr. DeVita and Dr. Peskind lack 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical 
opinion premised upon an unsubstantiated account is of no 
probative value). 

The March 1998 VA examiner, while noting some cognitive 
abnormalities on testing, clarified that he did not know 
whether this represented brain injury rather than a symptom 
of psychiatric disability.  He also recommended further 
testing.  Dr. D.-W. did accomplish the neuropsychological 
testing, but explained that while the testing showed 
cognitive deficits, the relative contribution of various 
factors to that impairment remained unclear.  In other words, 
Dr. D.-W. confirmed the presence of cognitive deficits, but 
did not provide a clear opinion as to the etiology of those 
deficits.  

The April 2005 VA neurologist concluded that the current 
cognitive complaints were due to the head injury in service.  
His opinion was based on the veteran's account of symptoms 
following the head injury.  Specifically, the claimed loss of 
the ability to read music.  As already noted, the Board has 
found this account by the veteran of cognitive deficits in 
service to lack credibility, particularly in light of his 
performance reports.  The Board also finds unpersuasive the 
examiner's speculation that the veteran was too immature and 
intimidated in service to either recognize cognitive deficits 
or to seek treatment for such symptoms.  In this regard the 
Board points out that if the veteran had the courage to 
report the assault to the proper authorities (and to 
participate in the courts-martial of his sergeant), then 
there is no reason to believe that he would be too 
intimidated to also seek treatment for his complaints.  
Moreover, the Board finds it unlikely that a musician, even 
if still a teenager, who suddenly loses the ability to read 
music would lack the maturity to recognize the deficit as one 
meriting medical attention.

In contrast, the record contains the opinions of the April 
2005 VA psychologist and May 2007 VA neurologist and 
psychologist.  Each of those examiners, after reviewing the 
record and examining the veteran, concluded that the 
veteran's cognitive deficits were not the result of the 
service assault.  The opinions were based on a review of the 
service medical records showing the absence of the type of 
complaints expected following a head injury, his performance 
ratings suggesting the absence of any impact of the head 
injury on performance or conduct, the absence of any evidence 
of cognitive deficits or impaired work performance until 
decades after service, and the veteran's conduct on 
examination, which reflected considerable investment in 
seeking justice for the assault and which at one point 
suggested malingering.  The opinions also noted more likely 
(and nonservice-related) etiologies for the cognitive 
deficits, including vascular-type dementia, and lifetime 
learning deficits.  The Board notes that the opinions are not 
only supported by the evidence of record, but also by Dr. 
Coverstone's belief that psychological testing was not 
suggestive of organic brain impairment, and by Dr. Melnick's 
statement that the cognitive impairment began in 1998, and 
remained of unclear etiology.  

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

For the reasons stated above, and in the context of the 
evidence of record, the Board places greater weight on the 
May 2007 VA opinions in particular, than on the opinions of 
Drs. DeVita, Peskind, or D.-W., or those of the March 1998 VA 
examiner and April 2005 VA neurologist.  As already 
explained, the opinions supportive of the claim are based on 
a history supplied by the veteran which is not considered 
credible, and which is not corroborated by contemporaneous 
evidence.  Those opinions are therefore of no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993). 

The Board notes that the veteran has submitted several 
medical articles discussing the effects of brain injuries.  
To the extent he suggests that the articles suffice to link 
his current cognitive deficits to his period of service, the 
Board points out that the articles are general in nature and 
do not purport to address the veteran's particular medical 
situation, and are otherwise too generic to constitute 
competent medical evidence in support of his claim.  Sacks v. 
West, 11 Vet. App. 314 (1998). 

The Board also notes that to the extent the veteran himself 
believes his cognitive deficits are related to the service 
head injury, as a layperson, his statements as to medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although he 
also asserts that a certain physician informed him that his 
cognitive problems could be related to service, the only 
statement on file from the referenced physician does not 
corroborate his account.

Turning to the claimed motor function impairment, the only 
medical opinions addressing the etiology of such impairment 
are against the claim.  The April 2005 VA neurologist 
explained that the motor function deficits likely resulted 
from a spinal disorder.  The May 2007 neurologist concluded 
that the veteran's head injury would not be responsible for 
any current motor deficits.  Dr. D.-W. noted that the 
veteran's deficits were not clearly lateralized to either 
cerebral hemisphere.  Although the veteran himself contends 
that his head injury resulted in motor function impairment, 
as a layperson, his statements as to medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
preponderance of the evidence shows that any current motor 
function deficits are not attributable to service.

In sum, the record shows that although the veteran sustained 
a head injury in service, he did not develop an associated 
skull fracture or other chronic sequelae from the injury.  
There is no competent and credible evidence demonstrating the 
presence of any cognitive or motor function deficits in 
service or until decades thereafter, and the evidence as a 
whole does not show that any such deficits are etiologically 
related to service, or that the veteran otherwise has any 
residuals from his head injury.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for residuals 
of a head injury.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  The veteran's claim is denied. 
 

ORDER

Entitlement to service connection for residuals of a head 
injury is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


